 


110 HR 13 IH: Inland Empire Water Resources Preservation Act
U.S. House of Representatives
2007-01-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS
1st Session
H. R. 13 
IN THE HOUSE OF REPRESENTATIVES 
 
January 4, 2007 
Mr. Baca introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
 
A BILL 
To direct the Secretary of the Army to conduct a study to determine the feasibility of carrying out a project for water supply for Rialto, Fontana, and Colton, California. 
 

1.Short titleThis Act may be cited as the Inland Empire Water Resources Preservation Act. 
2.Rialto, Fontana, and Colton, CaliforniaThe Secretary of the Army shall conduct a study to determine the feasibility of carrying out a project for water supply for Rialto, Fontana, and Colton, California.   
 
